DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5, 10 recited “a diaphragm oriented substantially parallel to the counter electrode”
Claims 4, 9, 11 recited “wherein the counter electrode is not parallel to the diaphragm in the absence of a bias voltage between the count electrode and the diaphragm”
It is not clear how claims 1, 5 and 10 claimed diaphragm and counter electrode  oriented substantially parallel while claims 4, 9 and 11 claimed diaphragm and electrode is not parallel. 
Drawings
5.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing 

6.	Fig 18 it is not clear where pillar 758 is point to.  Paragraph [65] of applicant’s specification stated that an electrode 715 is deposited onto or otherwise connected to an upper surface of each one of the pillars 758.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaus 2012/0087521

Regarding claim 10, Delaus discloses a MEMS transducer Figs 3A/3B, [37-41]), comprising:
a transducer substrate (Fig 3B base/substrate 301, [38]);
a counter electrode (Fig 3 counter electrode/backplate 302, [38]) coupled to the transducer substrate (substrate 301, [39]); and
a diaphragm  (Fig 3B shows diaphragm 303, [38]) oriented substantially parallel to the counter electrode (backplate 302, [38]), and 
spaced apart from the counter electrode (Fig 3 shows backplate 302 and diaphragm 303 are separated by a gap 308, [38]),
wherein a back volume (Fig 3B back volume/backside cavity 304, [39]) of the MEMS transducer is an enclosed volume between the diaphragm (diaphragm 303) and the transducer substrate (base/substrate 301, [40]).
Regarding claim 12, Delaus discloses the MEMS transducer of claim 10, wherein the transducer substrate comprises a plurality of channels (Fig 3B plurality .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012/0087521 as applied to claim 10, and further in view of Hanley 2019/0100429

Regarding claim 11, Delaus does not disclose the claimed limitation of claim 11.

Hanley discloses the MEMS transducer of claim 1, wherein the counter electrode is not parallel to the diaphragm in the absence of a bias voltage between the counter electrode and the diaphragm (Membrane electrode located on a surface of the flexible Membrane, wherein the Membrane electrode is shaped to substantially correspond to a contour of a contour map, the contour map representing relative amounts of displacement of portions of the flexible Membrane from an equilibrium position in response to incident pressure waves [20]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Delaus’s invention as taught by Hanley would allow an optimal balance of membrane area and electrode shape to allow good sensing behavior.  See Hanley para 17.

Regarding claim 14, Delaus‘s Fig 1 shows a distance between the transducer substrate (101) and the counter electrode/backplate. 
Delaus does not disclose the MEMS transducer of claim 10, wherein a distance between the transducer substrate and the counter electrode is within a range between approximately 5 µm.  and 12 µm.  However, having a distance between the transducer 
Regarding claim 15, Delaus discloses the MEMS transducer of claim 10, wherein the diaphragm comprises a pierce extending through the diaphragm (Fig 3b shows diaphragm 303 comprises plurality pierce/holes extending through the diaphragm 303).
Delaus does not disclose wherein a diameter of the pierce/hole is within a range between approximately 0.25 µm and 2 µm. 
However, having a diameter of the pierce/hole is within a range between approximately 0.25 um and 2 µm was just a matter of design choice.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012/0087521 as applied to claim 10, and further in view of Je 2013/0094675

Regarding claim 13, Delaus does not disclose the claimed limitation of claim 13.

Je discloses the MEMS transducer of claim 10, wherein the transducer substrate (Figs 5/7substrate 710, [32,38]) comprises a cavity in which a plurality of pillars are disposed (a cavity/acoustic chamber 712 in which a plurality of pillars/fixed electrode supports 714 are disposed), and wherein the counter electrode is coupled to the pillars (Abstract and para 32 discloses a fixed electrode support 314 connected to the fixed electrode). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Delaus’s invention as taught by je in order to improve performance of  the MEMS microphone, see Je’s para 2.

12.	Claims 1-2, 5-7are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012/0087521 in view of Kamen 5,575,310

Regarding claim 1, Delaus discloses a MEMS transducer (Figs 3A/3B, [37-41]) comprising:
a transducer substrate (Fig 3B substrate 301, [38]);
a counter electrode (Fig 3 counter electrode/backplate 302, [38]) coupled to the transducer substrate (substrate 301, [39]); and

 spaced apart from the counter electrode to form a gap wherein a back volume of the MEMS transducer is an enclosed volume positioned between the counter electrode and the diaphragm (Fig 3 shows backplate 302 and diaphragm 303 are separated by a gap 308, [38]).
 Delaus does not disclose wherein a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at an upper limit of the audio frequency band of the MEMS transducer.
Kamen teaches as per para (83) that an acoustic vibrating has a thermal boundary layer. Kamen additionally teaches, as per para (87-90), the thermal boundary layer thickness is related to flow boundary layer thickness/a height of the air gap. 
The thermal boundary layer thickness could be chosen such that a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice;
Z0 =(Zt/1.1813 + 0002 (T-20°C); which includes value where Z0 is less than two times Zt. 
 Kamen teaches the analysis can be applied to a microphone volume (Fig 2 microphone 21 and volume V1/V2 (9)), wherein a microphone and microphone volume is designed for the audio frequency band including the upper and lower limit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to analysis and design the gap height as taught by Kamen for the purpose of expressing and designing effective volume correction ratio and a chamber Q-factor of the gap as per para (93).
Regarding claim 2, Delaus disclose the MEMS transducer of claim 1, wherein the counter electrode is embedded within the transducer substrate (Fig 3B shows backplate 302 is passing through substrate 301).
Regarding claim 5, Delaus discloses a MEMS device (Figs 1, 3A/3B, Abstract, [32-33, 37-41]), comprising:
an integrated circuit (Fig 1, integrated circuit 106 (IC) is embedded in the base/substrate 101, [32-33] Abstract); and

a counter electrode (Fig 3 counter electrode/backplate 302, [38]); a diaphragm (Figs 1, 3 shows diaphragm 303, [38]) oriented substantially parallel to the counter electrode (backplate 302, [38]) and spaced apart from the counter electrode to form a gap (Fig 3 shows backplate 302 and diaphragm 303 are separated by a gap 308, [38]),
wherein a back volume (a back plate/a gap 308, [38]) of the MEMS transducer is an enclosed volume between the counter electrode (backplate 302) and the diaphragm (diaphragm 303, [38]). 
Delaus does not disclose wherein a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness within the back volume at an upper limit of the audio frequency band of the MEMS transducer.
Kamen teaches as per para (83) that an acoustic vibrating has a thermal boundary layer. Kamen additionally teaches, as per para (87-90), the thermal boundary layer thickness is related to flow boundary layer thickness/a height of the air gap. 
The thermal boundary layer thickness could be chosen such that a height of the gap between the counter electrode and the diaphragm is less than two times the thermal boundary layer thickness as matter of design choice;
Z0 =(Zt/1.1813 + 0002 (T-20°C); which includes value where Z0 is less than two times Zt. 
 Kamen teaches the analysis can be applied to a microphone volume (Fig 2 microphone 21 and volume V1/V2 (9)), wherein a microphone is designed for the audio frequency band including the upper and lower limit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to analysis the gap as taught by Kamen for the purpose of expressing effective volume correction ratio and a chamber Q-factor of the gap as per para (93).
Regarding claim 6, Delaus discloses the MEMS device of claim 5, wherein the counter electrode formed onto an upper surface of the integrated circuit (Fig 1, integrate circuit 106 is embedded in the base/substrate 101, [32]; counter electrode/backplate formed onto the base/substrate 101).
Regarding claim 7, Delaus discloses the MEMS device of claim 5, wherein the counter electrode is connected to the integrated circuit by metal layers embedded within the integrated circuit (Fig 1, integrate circuit 106 is electrically coupled to the microphone 104/diaphragm/backplate by wirebonds 108, the integrated circuit 106 coupled to a bond pad 110 embedded in the base/substrate 101, [32-33]).
13.	Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012/0087521 in view of Kamen 5,575,310 further in view of  Wang 2012/0328132

Regarding claim 3, Delaus disclose the audio signal travel upward, first through the backplate 302 to reach the diaphragm 303 [41].
Delaus as modified by Kamen does not disclose the MEMS transducer of claim 1, wherein the upper limit of the audio frequency band is 20 kHz.
Wang discloses wherein the upper limit of the audio frequency band is 20 kHz (audio frequency range from 20Hz to 20KHz, [4]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Delaus and Kamen’s invention as taught by Wang in order to improve the microphone.
Regarding claim 8, Delaus disclose the audio signal travel upward, first through the backplate 302 to reach the diaphragm 303 [41].
Delaus as modified by Kamen does not disclose the MEMS device of claim 5, wherein the upper limit of the audio frequency band is 20 kHz.
Wang discloses wherein the upper limit of the audio frequency band is 20 kHz (audio frequency range from 20Hz to 20KHz, [4]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Delaus and Kamen’s invention as taught by Wang in order to improve the microphone.

14.	Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Delaus 2012/0087521 in view of Kamen 5,575,310 as applied to claim 1, and claim 5, and further in view of Hanley 2019/0100429

Regarding claim 4, Delaus as modified by Kamen does not disclose the claimed limitation of claim 4.
Hanley discloses the MEMS transducer of claim 1, wherein the counter electrode is not parallel to the diaphragm in the absence of a bias voltage between the counter  [20]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Delaus and Kamen’s invention as taught by Hanley would allow an optimal balance of membrane area and electrode shape to allow good sensing behavior.  See Hanley para 17.
Regarding claim 9, Delaus as modified by Kamen does not disclose the claimed limitation of claim 9.
Hanley discloses the MEMS transducer of claim 1, wherein the counter electrode is not parallel to the diaphragm in the absence of a bias voltage between the counter electrode and the diaphragm (Membrane electrode located on a surface of the flexible Membrane, wherein the Membrane electrode is shaped to substantially correspond to a contour of a contour map, the contour map representing relative amounts of displacement of portions of the flexible Membrane from an equilibrium position in response to incident pressure waves [20]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Delaus and Kamen’s invention as taught by Hanley would allow an optimal balance of membrane area and electrode shape to allow good sensing behavior.  See Hanley para 17.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653